UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2012 CHICAGO BRIDGE & IRON COMPANY N.V. (Exact name of registrant as specified in its charter) The Netherlands (State or other jurisdiction of incorporation) 1-12815 N.A. (Commission File Number) (IRS Employer Identification No.) Oostduinlaan 75 2596JJ The Hague The Netherlands N.A. (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 31-70-373-2010 N.A. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2 below): [
